DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18 in the reply filed on 03/05/2021 is acknowledged.
Claims 19-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/05/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "a second axis".  There is insufficient antecedent basis for this limitation in the claim because the term second implies a first axis which is not described by the claims.
Claim 10 recites the limitation "the receptacle inlet".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-12, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Irisawa et al. (JPH02207735 of record with reference made to applicant provided translation) hereinafter Irisawa.
Regarding claim 1, Irisawa teaches:
A dough dividing system (metering unit 43) comprising:
a hopper for receiving dough constituent (funnel shaped stirring tank 51) including:
a hopper inlet (Fig 1); and
.a hopper outlet (Fig 1); and
a divider assembly (slider 171) including:
a divider block (slider 171) including a divider block cavity (chamber 174); and
a first actuator (motor 182), wherein
the first actuator moves the divider block to align the divider block cavity with the hopper outlet (p 7, ln 282-288);
the dough constituent enters the divider block cavity when the divider block cavity is aligned with the hopper outlet (p 7, ln 282-288);
the divider block moves to shear a dough form from the dough constituent (p 7, ln 282-288): and
the divider block moves the dough form such that the dough form can empty from the divider block cavity (p 7, ln 282-288).
Regarding claim 2, Irisawa teaches the system of claim 1.
Irisawa further teaches wherein the first actuator is a linear actuator (p 9, ln 366-369).
Regarding claim 3
Irisawa further teaches wherein the linear actuator moves the divider block forward and backward in a linear motion along a first axis (Fig 1; p 9, ln 366-369).
Regarding claim 6, Irisawa teaches the system of claim 1.
Irisawa further teaches wherein the hopper includes a hopper cover that seals the hopper (vessel lid 81).
Regarding claim 7, Irisawa teaches the system of claim 6.
Irisawa further teaches wherein the hopper includes a pressurizing connection for pressurizing the hopper (p 7, ln 282-288).
Regarding claim 8, Irisawa teaches the system of claim 7.
Irisawa does not explicitly recite wherein the hopper is pressurized to a pressure between 0 and 15 psi.
However, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding claim 9, Irisawa teaches the system of claim 1.
Irisawa further teaches wherein a weep hole vents the divider block cavity to atmosphere (Fig 1: the vessel cover 81 can be removed which allows communication of chamber 174 and the atmosphere).
Regarding claim 10, Irisawa teaches the system of claim 1.
Irisawa further teaches wherein the divider assembly further includes a divider pressurizer that pressurizes the divider block cavity when the divider block cavity is aligned with the receptacle inlet such that the divider block cavity is pressurized to force dough from the divider block cavity (Fig 1: discharge piston 194).
Regarding claim 11, Irisawa teaches:
A dough divider assembly (slider 171) comprising:
a divider block cavity (chamber 174) in a divider block (slider 171); and
a first actuator (motor 182), wherein
the first actuator actuates to move the divider block between a first position and a second position, in the first position, the divider block cavity receives dough (p 7, ln 282-288),
as the divider block cavity moves from the first position to the second position, dough in the divider block cavity is separated from a mass of dough in a hopper (p 7, ln 282-288), and
in the second position, the divider block cavity is configured such that the dough exits the divider block cavity (p 7, ln 282-288).
Regarding claim 12, Irisawa teaches the assembly of claim 11.
Irisawa does not explicitly recite a modular insert, wherein the modular insert is configured to be inserted in and removed from the divider block to change one or more of a size and a shape of the divider block cavity.
However, slider 171 is shown to be a single piece (Fig 7) that could be removed and replaced with another slider.
"Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding claim 17, Irisawa teaches the assembly of claim 11.
Irisawa further teaches wherein in the second position, the divider block cavity is pressurized to force the dough in the divider block cavity out of the divider block cavity (p 7, ln 282-288).
Regarding claim 18, Irisawa teaches the assembly of claim 11.
Irisawa further teaches wherein a weep hole vents the divider block cavity to atmosphere (Fig 1: the vessel cover 81 can be removed which allows communication of chamber 174 and the atmosphere).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa in view of Campbell (US 6303168) hereinafter Campbell ‘168 and Campbell (US 5270070) hereinafter Campbell ‘070.
Regarding claim 4, Irisawa teaches the system of claim 1.
Irisawa does not teach a second actuator; and a blade configured to slide between the divider block cavity and the hopper outlet, wherein the second actuator actuates to slide the blade back and forth between the divider block cavity and the hopper outlet.
In the same field of endeavor regarding dough dividing, Campbell ‘168 teaches a blade configured to slide between a divider block cavity and a hopper outlet, wherein the blade slides back and forth between the divider block cavity and the hopper outlet in order to maintain a pliable gluten structure for specialty dough products (Fig 1a-c: blade 506 with implicit actuator, cavity 512; Col 1, ln 49- col 2, ln 39).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the dough divider as taught by Irisawa to include an actuated blade as taught by Campbell ‘168 in order to maintain a pliable gluten structure for specialty dough products.
Irisawa in view of Campbell ‘168 does not teach a second actuator to actuate the blade.
In the same field of endeavor regarding dough dividing, Campbell ‘070 teaches an actuator (motor 41) in order to drive a divider blade (Col 3, ln 54-Col 4, ln 24).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the dough divider as taught by Irisawa in view of Campbell ‘168 with the actuator as taught by Campbell ‘070 in order to drive a divider blade.
Regarding claim 5, Irisawa in view of Campbell ‘168 and Campbell ‘070 teaches the system of claim 4.
Campbell ‘070 teaches the second actuator.
Campbell ‘168 further teaches moving the blade forward and backward along a second axis (Fig 1a-c; Col 1, ln 49- col 2, ln 39).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa in view of Campbell ‘168.
Regarding claim 13, Irisawa teaches the assembly of claim 11.
Irisawa does not teach a blade, wherein the blade moves between an engaged position and a disengaged position to separate the dough in the divider block cavity from the dough in the hopper.
Campbell ‘168 teaches a blade, wherein the blade moves between an engaged position and a disengaged position to separate the dough in the divider block cavity from the dough in the hopper in order to maintain a pliable gluten structure for specialty dough products (Fig 1a-c: blade 506 with implicit actuator, cavity 512; Col 1, ln 49- col 2, ln 39).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the dough divider as taught by Irisawa to include an actuated blade as taught by Campbell ‘168 in order to maintain a pliable gluten structure for specialty dough products.
Claim 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa in view of Campbell ‘168 as applied to claim 13 above, and further in view of Campbell ‘070.
Regarding claim 14, Irisawa in view of Campbell ‘168 teaches the assembly of claim 13.
Irisawa in view of Campbell does not explicitly recite wherein the blade is moved between the engaged position and the disengaged position with a second actuator.
Campbell ‘070 teaches an actuator (motor 41) in order to drive a divider blade (Col 3, ln 54-Col 4, ln 24).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the dough divider as taught by Irisawa in view of Campbell ‘168 with the actuator as taught by Campbell ‘070 in order to drive a divider blade.
Regarding claim 15, Irisawa in view of Campbell ‘168 and Campbell ‘070 teaches the assembly of claim 14.
Irisawa in view of Campbell ‘168 and Campbell ‘070 does not explicitly teach wherein actuation of the first actuator and the second actuator is controlled based on an amount of dough in the divider block cavity.
However, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa in view of Maruyama et al. (US 5340599 of record) hereinafter Maruyama.
Regarding claim 16, Irisawa teaches the assembly of claim 11.
Irisawa further teaches wherein the divider block cavity includes a divider block cavity wall (Fig 1).
Irisawa does not teach a divider block cavity wall with one or more features configured to decrease the friction between the dough in the divider block cavity and the divider block cavity wall.
In the same field of endeavor regarding food processing, Maruyama teaches treating the surfaces of dough forming apparatus in order to make the formed products easily releasable (Col 2, ln 65-68).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the divider block cavity wall as taught by Irisawa with the surface treatment as taught by Maruyama in order to make the formed products easily releasable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                                        
/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743